DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 05/13/2022.
Claims 1-15 and 31 have been canceled.
Claims 16-30 presented for examination.
Response to Arguments
Applicants amendment to Specification has been considered and is entered.
Applicant’s arguments, see Remarks pg. 11, filed 05/13/2022, with respect to claims 16 and 30 have been fully considered and are persuasive.  The rejection of 35 USC 101 has been withdrawn. 
Applicant’s arguments, see Remarks pgs. 11-14, filed 05/13/2022, with respect to claims 16 and 30 have been fully considered and are persuasive.  The rejection of 35 USC 102 has been withdrawn. 
Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Liu et al (US Patent No. 10,885,237 B1) teaches in fig. 3A, for example, the three dimensional coordinate values of the upstream endpoint of the element PQ1 are written in the form of “(X,Y,Z).,” ……in most cases, the three dimensional coordinate values are used being projected onto at least one of the XY plane, the YZ plane, and the XZ plane, i.e. reducing the dimensionality by one Col. 5 lines 42-63; on the other hand, the pipe network model information of fig. 5 is created based on Fig. 11A and Fig. 11B, hence, in comparison with Fig. 4, the row of “P99” is deleted in Fig. 5, and the records of “P31” to “P36”. “E38” to “E41” and “V37” are added instead, since Fig. 11B is a projection onto the XZ plane, the Z-axis coordinate value of each record of the pipe network model information (#2) 32 has a specific number Col. 8 lines 40-49; at step S202, the model information creation unit 21 creates the pipe network model information based on the first plan view accepted at step S201, and stores pipe network model information ….at step 205, the model information creation unit 21 accepts a second plan view Col. 11 lines 31-64.
Strohmenger et al (US Publication No. 2016/0274978 A1) teaches the model can be a multi-dimensional (e.g. three-dimensional (3-D) or two-dimensional (2-D)) model that can facilitate presenting a multi-dimensional view (e.g. 3-D view or 2-D view) of the industrial automation system(s) par [0006], generating or updating a model of an industrial automation system, facilitating generating or updating a virtualized industrial automation system that can represent an industrial automation system, remotely controlling an industrial automation system (e.g. using an associated model or virtualized industrial automation system), performing simulation operations using a model (e.g. simulation model) in connection with an industrial automation system, and/or performing other operations in connection with the industrial automation system par [0103].
Liu et al, Strohmenger et al and other prior arts do not singularly or in combination disclose the limitations: “recording pipelines two dimensionally in a first plan and three dimensionally in a second plan into memory of the project planning system; determining, by a processor of the project planning system, at least one main path within each plan for each of the pipelines recorded in the first and second plans; and operating the industrial process automation system based on the correctly ordered assignment between corresponding objects recorded in the first plane and second plans displayed on the graphical user interface” as recited in claims 16 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        06/01/2022